Order, as resettled, granting *788respondent’s application for an order directing appellants to cease and refrain from taking any action, steps or proceedings with a view to preventing electors residing within the incorporated villages of the town of Huntington from voting at a special election upon the proposition as to whether or not there shall be created in said town of Huntington a police department under chapter 684 of the Laws of 1934, as amended by chapter 696 of the Laws of 1935, and directing said appellants to provide ways and means for such electors to vote at such special election, affirmed, with ten dollars costs and disbursements. The proposition to be voted upon involves more than the mere allocation of expenses of maintenance of the proposed police department upon that portion of the town outside of the incorporated villages. If the proposition is carried it will work a change. The present police department, for which the villages are taxed, and to the protection of which presumably they have the right, will be supplanted by the proposed police department so that they will thereby be deprived of the benefits afforded thorn under the present system. The substitution of the proposed police department, therefore, is a town liability which, in our opinion, so directly affects the electors of villages as to entitle them to vote, within the purview of section 84 of the Town Law. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.